Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 29th day of December, 2016, by and among RMG Networks Holding
Corporation, a Delaware corporation (the “Company”), 2012 DOOH Investments LLC
(“DOOH Investments”), DRW Commodities, LLC (“DRW Commodities”), and Children’s
Trust C/U The Donald R. Wilson 2009 GRAT #1 (the “Trust” and together with DRW
Commodities and DOOH Investments, the “Standby Purchasers” and each a “Standby
Purchaser”). Capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement (as defined below) unless otherwise defined
herein.

The parties hereby agree as follows:

1.

Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

 “Additional Registrable Securities” has the meaning specified in Section 2.

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
and any securities into which such shares may hereinafter be reclassified.

“Existing Agreements” means (i) those two Registration Rights Agreements, each
dated as of April 8, 2013, among the Company and the parties set forth on the
applicable Schedule of Stockholders attached thereto, (ii) the Investor Rights
Agreement, dated as of April 19, 2013, by and among the Company and the parties
set forth on Schedule A thereto, (iii) the Registration Rights Agreement, dated
as of April 19, 2013, between the Company and DRW Commodities, LLC, and (iv) the
Registration Rights Agreement, dated as of March 25, 2015, by and among the
Company and certain stockholders of the Company identified therein.

“Holder” means a Standby Purchaser or any transferee or assignee of a Standby
Purchaser to whom a Standby Purchaser assigns its rights under this Agreement in
accordance with Section 7(c), and any subsequent transferee or assignee to whom
a transferee or assignee further assigns its rights under this Agreement in
accordance with Section 7(c).    

“Initial Registrable Securities” means (i) the Legacy Shares, (ii) the Warrants,
(iii) the Warrant Shares, (iv) the Standby Shares and (v) any other securities
issued or issuable with respect to or in exchange for the Legacy Shares, the
Warrants, the Warrant Shares or the Standby Shares, whether by merger, dividend,
recapitalization, exchange, adjustment, charter amendment, similar event or
otherwise.

“Legacy Shares” means all shares of Common Stock held by the Standby Purchasers
as of the date hereof.  

“Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement or any Existing Registration (as defined below), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or Existing Registration and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.

“Purchase Agreement” means the Standby Purchase Agreement, dated as of November
30, 2016, among the Company and each Standby Purchaser.  

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means the Initial Registrable Securities, and the
Additional Registrable Securities; provided, that, a security shall cease to be
a Registrable Security upon sale pursuant to a Registration Statement or Rule
144 under the 1933 Act.

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits to,
and all material incorporated by reference in, such Registration Statement.

“Required Holders” means the Holders beneficially owning a majority of the
Registrable Securities.

“SEC” means the U.S. Securities and Exchange Commission.

“Standby Shares” means all shares of Common Stock issued to the Holders in
connection with the Rights Offering, including all shares of Common Stock issued
to each Holder pursuant to such Holder’s exercise of the Rights, pursuant to the
Purchase Agreement or otherwise.  




--------------------------------------------------------------------------------

 “Warrants” means the warrants to purchase an aggregate of 2,533,333 shares of
Common Stock (subject to adjustment) held by DOOH Investments as of the date
hereof.

“Warrant Shares” means all shares of Common Stock issued or issuable upon
exercise of the Warrants, together with any additional shares of Common Stock
that become issuable upon exercise of such warrants due to any adjustment
required by the terms thereof (including as a result of the Rights Offering).  

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2.

Registration.

(a)

Mandatory Registration Statements.

(i)

Initial Registration Statement.  Promptly following the date hereof,  but no
later than thirty (30) calendar days after the date hereof (the “Filing
Deadline”), the Company shall prepare and file with the SEC one Registration
Statement on Form S-3 (or, if Form S-3 is not then available to the Company, on
such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities), covering the resale of
the Initial Registrable Securities, but only to the extent the resale of the
Initial Registrable Securities is not at the time covered by an effective
registration statement filed under the 1933 Act (such effective registration
statement, an “Existing Registration”).  Subject to any SEC comments, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A; provided, however, that no Holder shall be named as an “underwriter”
in the Registration Statement without the Holder’s prior written consent.  Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Initial
Registrable Securities.  Such Registration Statement shall not include any
shares of Common Stock or other securities for the account of any other holder
without the prior written consent of the Required Holders.  The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Holders and their counsel prior to its filing or other
submission.  If a Registration Statement covering the Initial Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, the
Company will make pro rata payments to each Holder, as partial liquidated
damages and not as a penalty, in an amount equal to 1.5% of the aggregate amount
paid (directly or indirectly) by such Holder for the Standby Shares(or such
Holder’s interest therein) for each 30-day period or pro rata for any portion
thereof following the Filing Deadline for which no Registration Statement is
filed with respect to the Initial Registrable Securities. Except in the case of
an intentional or willful breach of this Agreement, such payments shall
constitute the exclusive monetary remedy of the Holders for such events , but
shall not affect the right of the Holders to seek injunctive relief.  Such
payments shall be made to each Holder (as applicable) in cash no later than
three (3) Trading Days after the end of each 30-day period in which such
liquidated damages accrue.  

(ii)

Additional Registrable Securities.  In the event that there is any change in the
number of shares issuable upon exercise of the Warrants such that additional
shares of Common Stock become issuable upon the exercise of the Warrants (other
than a change within the contemplation of Rule 416) (collectively, “Additional
Registrable Securities”), the Company shall prepare and file with the SEC one or
more Registration Statements on Form S-3 or amend the Registration Statement
filed pursuant to clause (i) above, if such Registration Statement has not
previously been declared effective (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Additional Registrable Securities) covering the
resale of the Additional Registrable Securities, but only to the extent the
Additional Registrable Securities are not at the time covered by an Existing
Registration. Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Holder shall be named as an “underwriter” in the Registration
Statement without the Holder’s prior written consent.  Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Additional Registrable Securities.
 Such Registration Statement shall not include any shares of Common Stock or
other securities for the account of any other holder without the prior written
consent of the Required Holders.  The Registration Statement (and each amendment
or supplement thereto, and each request for acceleration of effectiveness
thereof) shall be provided in accordance with Section 3(c) to the Holders and
their counsel prior to its filing or other submission.  If a Registration
Statement covering the Additional Registrable Securities is required to be filed
under this Section 2(a)(ii), the Company shall file such Registration Statement
with the SEC within five (5) Trading Days of the occurrence of any of the events
specified in this Section 2(a)(ii) (the “Additional Registrable Securities
Filing Deadline”).




2




--------------------------------------------------------------------------------




(iii)

In the event the number of shares available under a Registration Statement filed
hereunder together with shares registered pursuant to an Existing Registration
is insufficient to cover all of the Registrable Securities required to be
registered hereunder, the Company shall, as soon as practicable, but in any
event (other than with respect to Cut Back Shares) not later than thirty (30)
calendar days after the necessity therefor arises, or (if later) the first date
on which the Company is then permitted to file such Registration Statement by
the SEC (a “Subsequent Filing Deadline”) amend the applicable Registration
Statement or Existing Registration, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover all of
the Registrable Securities.  The Company shall use its commercially reasonable
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
(other than with respect to Cut Back Shares) not later than seventy-five (75)
calendar days following the filing thereof (a “Subsequent Effectiveness
Deadline”).  For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed “insufficient to cover
all of the Registrable Securities" if as of any date of determination, the
number of shares of Common Stock available for resale under a Registration
Statement or an Existing Registration is less than 100% of the Registrable
Securities.  

(b)

Shelf Take-Downs.  At any time that a Registration Statement or Existing
Registration covering Registrable Securities is effective, if the Required
Holders deliver a notice to the Company (a “Take-Down Notice”) stating that such
Holders intend to effect an underwritten offering of all or part of its
Registrable Securities included in the Registration Statement or Existing
Registration (a “Shelf Underwritten Offering”) and stating the number of the
Registrable Securities to be included in the Shelf Underwritten Offering,
provided that the estimated market value of the Registrable Securities to be
included in such Shelf Underwritten Offering is at least $2,500,000, then the
Company shall amend or supplement the Registration Statement and/or Existing
Registration as may be necessary in order to enable such Registrable Securities
to be distributed pursuant to the Shelf Underwritten Offering (taking into
account the inclusion of Registrable Securities by any other Holders pursuant to
this Section 2(b)); provided that the Company shall only be required to
effectuate one Shelf Underwritten Offering within any six-month period.  In
connection with any Shelf Underwritten Offering:

(i)

the Company shall promptly deliver the Take-Down Notice to all other Holders
included on such Registration Statement and any other Registration Statement or
Existing Registration covering Registrable Securities then in effect and permit
each such Holder to include its Registrable Securities included on any
Registration Statement or Existing Registration in the Shelf Underwritten
Offering if such Holder notifies the Company within five (5) Trading Days after
delivery of the Take-Down Notice to such Holder; and

(ii)

in the event that the managing underwriter(s) determines that marketing factors
(including an adverse effect on the per share offering price) require a
limitation on the number of shares which would otherwise be included in the
Shelf Underwritten Offering, the Company will include in such Shelf Underwritten
Offering securities requested to be included by the Holders on a pro rata basis,
based upon the number of Registrable Securities owned by the Holders, with
further successive pro rata allocations among the Holders if any Holder has
requested the registration of less than all of the Registrable Securities, that
such Holder is entitled to register.

(c)

Expenses.  The Company will pay all expenses associated with effecting the
registration of the Registrable Securities, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees, fees, disbursements and expenses of one counsel to each
Holder (up to an aggregate of $10,000 in connection with any single Registration
Statement or Shelf Underwritten Offering) and each Holder’s other reasonable
expenses in connection with the registration, but excluding discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.

(d)

Effectiveness.

(i)

The Company shall use commercially reasonable efforts to have any Registration
Statement declared effective as soon as practicable.  The term “commercially
reasonable efforts” shall mean, among other things, that (A) the Company shall
respond to comments received from the SEC with respect to a Registration
Statement as soon as reasonably practicable following the receipt thereof and
(B) the Company shall submit to the SEC, within two (2) Trading Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff of the SEC has no further
comments on the Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than two (2) Trading Days after the submission of such request. The
Company shall notify the Holders by e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Holders with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.  If (A)(x) a Registration
Statement covering the Initial Registrable Securities is not declared effective
by the SEC prior to the earlier of (i) five (5) Trading Days after the SEC shall
have informed the Company that no review of the




3




--------------------------------------------------------------------------------

Registration Statement will be made or that the SEC has no further comments on
the Registration Statement or (ii) the 90th day after the Closing Date, or (y) a
Registration Statement required under Section 2(a)(iii) is not declared
effective by the SEC prior to the earlier of (i) five (5) Trading Days after the
SEC shall have informed the Company that no review of the Registration Statement
will be made or that the SEC has no further comments on the Registration
Statement or (ii) the Subsequent Effectiveness Deadline, or (B) after a
Registration Statement has been declared effective by the SEC but before the end
of the Effectiveness Period (as defined below), sales cannot be made pursuant to
such Registration Statement for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but excluding any Allowed Delay (as defined below), then the Company
will make pro rata payments to each Holder, as partial liquidated damages and
not as a penalty, in an amount equal to 1.5% of the aggregate amount paid
(directly or indirectly) by such Holder for the Standby Shares (or such Holder’s
interest therein) for each 30-day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been
effective (the “Blackout Period”). Such payments shall constitute the exclusive
monetary remedy of the Holders for such events, but shall not affect the right
of the Holders to seek injunctive relief.  The amounts payable as liquidated
damages pursuant to this paragraph shall be paid monthly within three (3)
Trading Days of the last day of each 30-day period following the commencement of
the Blackout Period until the termination of the Blackout Period.  Such payments
shall be made to each Holder in cash.

(ii)

(A) For not more than twenty (20) consecutive trading days or for a total of not
more than forty-five (45) trading days in any twelve (12) month period, the
Company may suspend the use of any Prospectus included in any Registration
Statement contemplated by this Section in the event that the Company determines
in good faith that such suspension is necessary to (1) delay the disclosure of
material non-public information concerning the Company, the disclosure of which
at the time is not, in the good faith opinion of the Company, in the best
interests of the Company or (2) amend or supplement the affected Registration
Statement or the related Prospectus so that such Registration Statement or
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the case of the Prospectus in light of the circumstances
under which they were made, not misleading; and (B) if any Registration
Statement would other otherwise be able to be declared effective by the SEC, but
for the date on which such Registration Statement being declared effective would
be more than 45 days from the last day of the Company’s fiscal year but prior to
the date on which the Company’s annual report on Form 10-K for such immediately
preceding fiscal year is required to be filed with the SEC (the “10-K Filing
Deadline”), such that the Registration Statement cannot be declared effective
until the date on which such annual report on Form 10-K is filed, the Company
may postpone the date on which such Registration Statement is declared effective
until the second Trading Day following the date on which such annual report on
Form 10-K is filed (but in no event later than the second Trading Day following
the applicable 10-K Filing Deadline) (any of the circumstances in clause (A) or
(B) being an “Allowed Delay”); provided, that in the case of the circumstances
described in either of the foregoing clauses (A) or (B), the Company shall
promptly (a) notify each Holder in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Holder) disclose
to such Holder any material non-public information giving rise to an Allowed
Delay, (b) advise the Holders in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable and (d) immediately notify the Holders upon the termination or lapse
of the Allowed Delay.

(e)

Rule 415; Cutback.  If at any time the SEC takes the position that the offering
of some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the 1933 Act or requires any Holder to be named as an
“underwriter,” the Company shall use its best efforts to persuade the SEC that
the offering contemplated by a Registration Statement is a bona fide secondary
offering and not an offering “by or on behalf of the issuer” as defined in Rule
415 and that none of the Holders is an “underwriter”. The Holders shall have the
right to participate or have their respective counsel participate in any
meetings or discussions with the SEC regarding the SEC’s position and to comment
or have their respective counsel comment on any written submission made to the
SEC with respect thereto.  No such written submission shall be made to the SEC
to which any Holder’s counsel reasonably objects.  In the event that, despite
the Company’s best efforts and compliance with the terms of this Section 2(e),
the SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Holder as an “underwriter” in such Registration Statement without the
prior written consent of such Holder. Any cut-back or SEC Restrictions imposed
by the SEC as contemplated by this Section 2(e) shall be imposed on a pro rata
basis, first, to the Warrant Shares until all of the Warrant Shares are removed
from the Registration Statement or otherwise subject to such SEC Restrictions,
second,  to the Legacy Shares until all of the Legacy Shares are removed from
the Registration Statement or otherwise subject to such SEC Restrictions and
only then to the Standby Shares, unless the SEC Restrictions otherwise require
or the Required Holders otherwise advise the Company (in which case such cut
back shall be imposed as the Required Holders shall direct). Notwithstanding
anything to the contrary in this Agreement, no liquidated damages shall accrue
as to any Cut Back Shares until such date as the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions
(such date, the “Restriction Termination Date” of such Cut Back Shares).  From
and after the Restriction Termination Date applicable to any Cut Back Shares,
all of the provisions of this Section 2 (including the liquidated damages
provisions) shall again be applicable to such Cut




4




--------------------------------------------------------------------------------

Back Shares; provided, however, that (i) the Filing Deadline, the Additional
Registrable Securities Filing Deadline or the Subsequent Filing Deadline, as
applicable, for the Registration Statement including such Cut Back Shares shall
be ten (10) Trading Days after such Restriction Termination Date, and (ii) the
date by which the Company is required to obtain effectiveness with respect to
such Cut Back Shares under Section 2(d) shall be the 60th day immediately after
the Restriction Termination Date.

(f)

Right to Piggyback Registration.

(i)

If at any time following the date of this Agreement that any Registrable
Securities remain outstanding and are not freely tradable under Rule 144 (A)
there is not one or more effective Registration Statements covering all of the
Registrable Securities and (B) the Company proposes for any reason to register
any shares of Common Stock under the 1933 Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give written notice to the Holders of the Registrable Securities of its
intention to do so (but in no event less than thirty (30) calendar days before
the anticipated filing date) and, to the extent permitted under the provisions
of Rule 415 under the 1933 Act, include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) calendar days after receipt of the
Company’s notice (a “Piggyback Registration”). Such notice shall offer the
Holders of the Registrable Securities the opportunity to register such number of
shares of Registrable Securities as each such Holder may request and shall
indicate the intended method of distribution of such Registrable Securities.

(ii)

At any time that a Registration Statement and/or Existing Registration is
effective and the Company, on behalf of itself or holders of securities of the
Company (other than the Holders), intends to effect an underwritten offering of
any securities of the Company of the type included on such Registration
Statement or Existing Registration (a “Non-Holder Shelf Underwritten Offering”),
the Company shall promptly deliver to each of the Holders a notice (a “Piggyback
Take-Down Notice”) stating such intention.  In connection with any such
Non-Holder Shelf Underwritten Offering, the Company shall permit each Holder to
include its Registrable Securities covered by such Registration Statement and/or
Existing Registration in the Non-Holder Shelf Underwritten Offering if such
Holder notifies the Company within fifteen (15) calendar days after its receipt
of the Piggyback Take-Down Notice.  In connection with the Company’s delivery of
a Piggyback Take-Down Notice pursuant to this Section 2(f) and a Non-Holder
Shelf Underwritten Offering, the Company shall amend or supplement the
Registration Statement as may be necessary in order to enable the Registrable
Securities to be distributed pursuant to the Non-Holder Shelf Underwritten
Offering.  

(iii)

Notwithstanding the foregoing, (A) if the Piggyback Registration involves an
underwritten public offering and in the case of a Non-Holder Shelf Underwritten
Offering, the Holders must sell their Registrable Securities to, if applicable,
the underwriter(s) at the same price and subject to the same underwriting
discounts and commissions that apply to the other securities sold in such
offering (it being acknowledged that the Company shall be responsible for other
expenses as set forth in Section 2(c)) and subject to the Holders entering into
customary underwriting documentation for selling stockholders in an underwritten
public offering, and (B) if, at any time after giving written notice of its
intention to register any Registrable Securities pursuant to Section 2(f)(i) and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to cause
such registration statement to become effective under the 1933 Act, the Company
shall deliver written notice to the Holders and, thereupon, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration; provided, however, that nothing contained in this Section
2(f)(iii) shall limit the Company’s liabilities and/or obligations under this
Agreement, including, without limitation, the obligation to pay liquidated
damages under this Section 2.

(iv)

Notwithstanding the foregoing, but subject in each case to any conflicting
provisions in an Existing Agreement, (A) if a Piggyback Registration is a firm
commitment underwritten primary offering on behalf of the Company and the
managing underwriters advise the Company in writing that, in their good faith
opinion, the number of securities requested to be included in such Piggyback
Registration exceeds the number or aggregate dollar amount of such securities
that can be sold in such offering without adversely affecting the marketability
of such offering of the Company’s securities (including an adverse effect on the
per share offering price), the Company will include in such registration: (1)
first, the securities that the Company proposes to sell, (2) second, the number
of Registrable Securities requested to be included in such Piggyback
Registration by the Holders that, in the opinion of such underwriters, can be
sold, pro rata based on the number of Registrable Securities that each such
Holder has requested be included in such Piggyback Registration, and (3) third,
any securities of the Company of any other holders requested to be included in
such registration that, in the opinion of such underwriters, can be sold, or (B)
if, in the case of a Non-Holder Shelf Underwritten Offering or a Piggyback
Registration that is a firm commitment underwritten secondary registration
solely on behalf of holders of the Company’s securities (other than the
Holders),  the managing underwriters advise the Company in writing that, in
their good faith opinion, the number of securities requested to be included in
such Piggyback Registration or Non-Holder Shelf Underwritten Offering exceeds
the number or aggregate dollar amount of such securities that can be sold in
such offering without adversely affecting the marketability of such offering of
the Company’s securities (including an adverse effect on the per share offering




5




--------------------------------------------------------------------------------

price), the Company will include in such registration: (1) first, the securities
requested to be included therein by the holders requesting such registration and
to the Registrable Securities requested to be included in such registration by
the Holders, pro rata among the holders of such securities and the Holders, on
the basis of the number of shares of Common Stock owned by such holders and the
number of Registrable Securities owned by the Holders, with further successive
pro rata allocations among such holders and the Holders if any such holder or
Holder has requested the registration of less than all of the Common Stock or
Registrable Securities, that such holder or Holder, as applicable, is entitled
to register, and (2) second, the securities of the Company that the Company or
any other holder proposes to sell.

3.

Company Obligations.  The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities on a Registration
Statement in accordance with the terms hereof, and pursuant thereto the Company
will, as expeditiously as possible:

(a)

use commercially reasonable efforts to cause such Registration Statement to
become effective as promptly as practicable following the filing thereof with
the SEC, and to remain continuously effective and available for resale of the
Registrable Securities for a period (the “Effectiveness Period”) that will
terminate upon the earlier of (i) the first date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold in transactions in which the rights of the Holders hereunder have
not been assigned, and (ii) the first date on which none of the securities
included in such Registration Statement constitute Registrable Securities, and
the Company shall notify the Holders by e-mails as promptly as practicable, and
in any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Holders with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby;

(b)

prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement and the Prospectus (and any Existing Registration
Statement and Prospectus) as may be necessary to keep the Registration Statement
or Existing Registration effective for the Effectiveness Period and to comply
with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c)

provide copies to and permit counsel designated by the Holders (which shall
initially be Katten Muchin Rosenman LLP) to review each Registration Statement
and all amendments and supplements thereto or to any Existing Registration no
fewer than three (3) Trading Days prior to their filing with the SEC and not
file any document to which such counsel reasonably objects;

(d)

furnish to the Holders and their legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) Trading Days after the filing date, receipt
date or sending date, as the case may be) one (1) copy of any Registration
Statement and any amendment thereto or to any Existing Registration, each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the SEC or the staff
of the SEC, and each item of correspondence from the SEC or the staff of the
SEC, in each case relating to such Registration Statement or any Existing
Registration (other than any portion of any thereof which contains information
for which the Company has sought confidential treatment), and (ii) such number
of copies of a Prospectus, including a preliminary prospectus, and all
amendments and supplements thereto and such other documents as each Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder that are covered by the related Registration
Statement or Existing Registration;

(e)

use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(f)

prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Holders and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Holders and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement or any Existing Registration; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

(g)

use commercially reasonable efforts to cause all Registrable Securities covered
by a Registration Statement or any Existing Registration to be listed on each
securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed; and the Company shall
pay all fees and expenses in connection with satisfying its obligation under
this Section 3(g);




6




--------------------------------------------------------------------------------




(h)

immediately notify the Holders, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, and promptly prepare, file with the
SEC and furnish to such holder a supplement to or an amendment of such
Prospectus as may be necessary so that such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they are made;

(i)

otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, by the first Trading Day after the Registration Statement is
declared effective, promptly inform the Holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Holders are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter); and

(j)

provide a transfer agent and registrar for all of the Registrable Securities;

(k)

to the extent not made by the underwriters in the case of an underwritten
offering, make such filings with FINRA, pursuant to FINRA Rule 5110 or otherwise
(including providing all required information and paying required fees thereto),
as and when requested by any Holder, or in the case of an underwritten offering,
by any underwriter, and make all other filings and take all other actions
reasonably necessary to expedite and facilitate the disposition by the Holder of
Registrable Securities pursuant to a Registration Statement, including
reasonably cooperating with any broker-dealer through which any Holder proposes
to resell Registrable Securities and promptly responding to any comments
received from FINRA;

(l)

With a view to making available to the Holders the benefits of Rule 144 (or its
successor rule) and any other rule or regulation of the SEC that may at any time
permit the Holders to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until such date as all of the Registrable Securities shall have been resold
pursuant to a Registration Statement or Rule 144 or otherwise in a transaction
in which the transferee receives freely tradable shares; (ii) file with the SEC
in a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Holder upon request, as long as such
Holder owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail such Holder of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration. In the event
that the Company fails to comply with the requirements of this Section 3(l)
after the 180th day after the Closing Date, the Company will make pro rata
payments to each Holder, as partial liquidated damages and not as a penalty, in
an amount equal to 1.5% of the aggregate amount paid (directly or indirectly) by
such Holder for the Standby Shares (or such Holder’s interest therein) for each
30-day period or pro rata for any portion thereof until such failure is cured;
provided, however, that (i) only Holders that have not sold or otherwise
disposed of all of their Registrable Securities prior to such failure shall be
entitled to receive partial liquidated damages pursuant to this Section 3 and
(ii) provided that the Company shall not be liable to any Holder for partial
liquidated damages pursuant to this Section 3 with respect to any period for
which the Company is also liable for partial liquidated damages to such Holder
pursuant to Section 2 hereof and the Company has made all payments due and owing
to such Holder pursuant thereto. Such payments shall constitute the exclusive
monetary remedy of the Holders for such failure, but shall not affect the right
of the Holders to seek injunctive relief.  Such payments shall be made to each
Holder (as applicable) in cash no later than three (3) Trading Days after the
end of each 30-day period in which such liquidated damages accrue.  

4.

Due Diligence Review; Information.  The Company shall make available, during
normal business hours, upon reasonable advance notice, for inspection and review
by the Holders, advisors to, underwriters for and representatives of the Holders
(who may or may not be affiliated with the Holders and who are reasonably
acceptable to the Company), all financial and other records, all SEC Filings (as
defined in the Purchase Agreement) and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Holders or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response




7




--------------------------------------------------------------------------------

to all questions and other inquiries reasonably made or submitted by any of
them), prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Holders and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.

Additionally, at the request of any Holder, or in the case of an underwritten
offering upon the request of any underwriter, the Company shall furnish to such
Holder or underwriter, as the case may be, on the date of the effectiveness of
the Registration Statement and thereafter from time to time on such dates as
such Holder or underwriter may reasonably request (i) a “comfort letter,” dated
such date, from the Company’s independent registered certified public
accountants in form and substance as is customarily given by registered
independent registered certified public accountants to underwriters in an
underwritten public offering, addressed to the Holders and any underwriters (or
if such accountants are prohibited by generally accepted auditing standards from
issuing such a “comfort letter” to a Holder, the Company shall furnish to such
Holder an “agreed upon procedures” letter covering the same manners to the
greatest extent possible, and otherwise in customary form and substance), and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to such Holder or underwriter, as the case may be.

Notwithstanding any contrary provision contained herein, unless requested by a
Holder in writing, the Company shall not disclose material nonpublic information
hereunder to such Holder, or to advisors to or representatives of such Holder
(in their capacities as such), unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides such Holder, such advisors and representatives with the opportunity
to accept or refuse to accept such material nonpublic information for review and
any Holder wishing to obtain such information enters into an appropriate
confidentiality arrangement or undertaking with the Company with respect
thereto.

5.

Obligations of the Holders.

(a)

Each Holder shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.  At least five (5) Trading Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Holder of the information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in the
Registration Statement.  An Holder shall provide such information to the Company
at least two (2) Trading Days prior to the first anticipated filing date of such
Registration Statement if such Holder elects to have any of the Registrable
Securities included in the Registration Statement.  In the event that a Holder
does not provide such information on a timely basis, the Company shall provide
prompt written notice to such Holder that the Registrable Securities
attributable to such Holder will be excluded from the Registration Statement
unless such Holder provides the required information within one (1) Trading Day
after its receipt of such notice.  If such Holder does not provide the required
information to the Company by the end of the next Trading Day after its receipt
of such notice, the Company shall have the right to exclude the Registrable
Securities attributable to such Holder from the Registration Statement and the
Holder shall not be entitled to receive any liquidated damages pursuant to the
provisions of this Agreement with respect to such Registration Statement.
 Notwithstanding anything in this Agreement to the contrary, any Holder that
elects not to have any of its Registrable Securities included in the
Registration Statement, shall not be entitled to receive any liquidated damages
pursuant to the provisions of this Agreement with respect to such Registration
Statement.

(b)

Each Holder, by its acceptance of the Registrable Securities agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless such Holder
has notified the Company in writing of its election to exclude all of its
Registrable Securities from such Registration Statement.

(c)

Each Holder agrees that, upon receipt of any notice from the Company of either
(i) the commencement of an Allowed Delay pursuant to Section 2(d)(ii) or (ii)
the happening of an event pursuant to Section 3(h) hereof, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Holder is
advised by the Company that such dispositions may again be made.

6.

Indemnification.

(a)

Indemnification by the Company.  The Company will indemnify and hold harmless
each Holder and its officers, directors, members, managers, partners, trustees,
employees and agents and other representatives, successors and assigns, and each
other person, if any, who controls such Holder within the meaning of the 1933
Act (collectively, “Holder Indemnified Parties”), against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise (“Losses”), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement or omission or alleged omission
of any material fact contained in any




8




--------------------------------------------------------------------------------

Registration Statement, any Existing Registration, any Prospectus, or any
amendment or supplement thereto; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application”); (iii) the omission or alleged omission to state in a
Blue Sky Application a material fact required to be stated therein or necessary
to make the statements therein not misleading; (iv) any violation by the Company
or its agents of the 1933 Act or the 1934 Act or any rule or regulation
promulgated under the 1933 Act or the 1934 Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; (v) any breach of this Agreement by the Company; or (vi)
any failure to register or qualify the Registrable Securities included in any
such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on a Holder’s behalf and will reimburse such
Holder, and each of its other Holder Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (A) an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Holder or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus or (B) such Holder’s violation of Section 5(c) hereof.  

(b)

Indemnification by the Holders.  Each Holder agrees, severally but not jointly,
to indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the 1933 Act) (collectively,
“Company Indemnified Parties” and together with the Holder Indemnified Parties,
the “Indemnified Parties”) against any losses, claims, damages, liabilities and
expense (including reasonable attorney fees) resulting from any untrue statement
of a material fact or any omission of a material fact required to be stated in
the Registration Statement, or Prospectus or amendment or supplement thereto, or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Holder to the Company on or after the
date hereof specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto.  In no event shall the liability
of a Holder be greater in amount than the dollar amount of the proceeds (net of
all commissions, discounts and other expenses paid by such Holder in connection
with any claim relating to this Section 6 and the amount of any damages such
Holder has otherwise been required to pay by reason of such untrue statement or
omission) received by such Holder upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation.

(c)

Conduct of Indemnification Proceedings.  Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the Indemnified Party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such Indemnified Parties.  No indemnifying
party will, except with the consent of the Indemnified Party, consent to entry
of any judgment or enter into any settlement that (y) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation or (z) includes any admission as to fault or culpability on the part
of such Indemnified Party.

(d)

The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or indemnified Losses are incurred.

(e)

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Indemnified Party against the indemnifying
party or others, and (ii) any liabilities the indemnifying party may be subject
to pursuant to the law.

(f)

The Indemnified Parties shall be deemed express third party beneficiaries of
this Section 6.  




9




--------------------------------------------------------------------------------




(g)

Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an Indemnified Party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
Indemnified Party and the indemnifying party, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party, on the
one hand, and Indemnified Party, on the other hand, shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been taken by, or relates to information
supplied by, such indemnifying party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such action, statement or omission.  No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act shall be
entitled to contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all commissions, discounts and other expenses paid by such
holder in connection with any claim relating to this Section 6 and the amount of
any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

7.

Miscellaneous.

(a)

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders; provided, however, that
if a Holder is disproportionately and adversely impacted by such amendment or
waiver, such amendment or waiver shall also require the written consent of such
Holder.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Registrable Securities, each future
holder of such Registrable Securities, and the Company.

(b)

Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c)

Assignments and Transfers by Holders.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Holders and their respective
successors and assigns.  An Holder may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of Registrable Securities by such Holder to such person, provided
that such Holder complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected.

(d)

Assignments and Transfers by the Company.  This Agreement may not be assigned by
the Company (whether by operation of law or otherwise) without the prior written
consent of the Required Holders; provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Holders in connection with such
transaction unless such securities are otherwise eligible to be sold by the
Holder thereof pursuant to Rule 144 without limitation, restriction or condition
(including any current public information requirement) thereunder after giving
effect to such transaction.

(e)

Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Except as expressly provided in Section 6 of
this Agreement, nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

(f)

No Conflicting Agreements.  The Company shall not grant any Person any
registration rights with respect to shares of Common Stock or any other
securities of the Company other than registration rights that will not adversely
affect the rights of the Holders hereunder (including by limiting in any way the
number of Registrable Securities that could be included in any Registration
Statement pursuant to Rule 415) and shall not otherwise enter into any agreement
that is inconsistent with the rights granted to the Holders hereunder.  The
Company represents and warrants that it is not a party to any agreement,
commitment or understanding that, if entered into following the date hereof
would contravene the provisions of this Section 7(f).  

(g)

Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  In the event that any
signature to this Agreement or any amendment hereto is delivered by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such “.pdf” signature page were
an original thereof.




10




--------------------------------------------------------------------------------




(h)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(i)

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(j)

Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(k)

Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter. Notwithstanding the foregoing, each of the Existing Agreements remains
in full force and effect with respect to Registrable Securities (other than the
Standby Shares), except to the extent inconsistent herewith.  In the event of
any conflict between the terms of this Agreement and any Existing Agreement, as
between the Company and the Standby Purchasers, the terms of this agreement
shall prevail.  For the avoidance of doubt, (i) the registration  of any
Registrable Securities in accordance with this Agreement shall satisfy any
obligation to register any Registrable Securities under any Existing Agreement
(including, for the avoidance of doubt, the obligation of the Company to
register any Registrable Securities pursuant to the Registration Rights
Agreement, dated as of April 19, 2013, between the Company and DRW Commodities,
LLC); and (ii), nothing contained herein shall relieve the Company of its
obligations (A) to pay to the Standby Purchasers liquidated damages with respect
to Registrable Securities in accordance with any Existing Agreement in the event
such Registrable Securities are not registered under such Existing Agreement or
this Agreement, and (B) to indemnify the Standby Purchasers with respect to any
registration with the SEC under any Existing Agreement.  

(l)

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof.  Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(m)

Rules of Construction.  Unless the context otherwise requires, (a) all
references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Agreement, (b) each accounting term
not otherwise defined in this Agreement or the Purchase Agreement has the
meaning assigned to it in accordance with United States generally accepted
accounting principles, (c) words in the singular or plural include the singular
and plural, and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter and (d) the use of the
word “including” in this Agreement shall be by way of example rather than
limitation.




11




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.







 

RMG NETWORKS HOLDING  CORPORATION

 

 

 

 

By:

/s/ Jana Alfinger Bell

 

Name:

Jana Alfinger Bell

 

Title:

EVP and Chief Financial Officer

 

 

 

 

 

 

 

CHILDREN’S TRUST C/U THE DONALD R. WILSON 2009 GRAT #1

 

 

 

 

By:

/s/ Jennifer Wilson

 

Name:

Jennifer Wilson

 

Title:

Trustee

 

 

 

 

 

 

 

2012 DOOH INVESTMENTS LLC

 

 

 

 

By:

DOOH Investment Manger LLC

 

Its:

Manager

 

 

 

 

 

 

 

By:

/s/ Donald R. Wilson

 

Name:

Donald R. Wilson, Jr.

 

Title:

Manager

 

 

 

 

 

 

 

DRW COMMODITIES, LLC

 

 

 

 

By:

/s/ Donald R. Wilson

 

Name:

Donald R. Wilson, Jr.

 

Title:

Manager




A-1




--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

-

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

-

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

-

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

-

an exchange distribution in accordance with the rules of the applicable
exchange;

-

privately negotiated transactions;

-

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

-

the writing or settlement of options or other hedging transactions, whether
through an options exchange or otherwise;

-

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

-

a combination of any such methods of sale; and

-

any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
 Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.




A-2




--------------------------------------------------------------------------------

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
 Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without limitation, restriction or condition
(including any current public information requirement) pursuant to Rule 144 of
the Securities Act of 1933 after giving effect to such transaction.




A-3


